United States Court of Appeals
                              For the First Circuit
No. 06-1029

              NEIGHBORHOOD ASSOCIATION OF THE BACK BAY, INC.;
                  THE BOSTON PRESERVATION ALLIANCE, INC.,
                             Plaintiffs, Appellants,

                                             v.

                    FEDERAL TRANSIT ADMINISTRATION;
              MASSACHUSETTS BAY TRANSPORTATION AUTHORITY,
                           Defendants, Appellees.


                                         ERRATA


      The opinion of this court, issued September 14, 2006, should be amended as follows:


      On page 2, line 4: replace "Massachusetts Bay Transit" with "Massachusetts Bay
Transportation".

      On page 36, line 5: replace "FTA and MBTA" with "FTA nor the MBTA".